Title: David Bailie Warden to Thomas Jefferson, 15 May 1820
From: Warden, David Bailie
To: Jefferson, Thomas


					
						Dear Sir,
						Paris,
							15 may–20
					
					I beg leave to send you a copy of my letter addressed to the President of the united states for the purpose of procuring an answer from him, or from the Secretary of state concerning my removal from office. Having abandoned all claim upon the government on account of past services, and determined to  live by my own resources, I feel it my duty, in my present situation, to renew this demand, which in the opinion of my friends, is both reasonable and just. I only ask for some official document which may enable me to terminate this unfortunate subject. It should never have been renewed to you but for the gratitude which your friendship inspires, and the desire to be worthy of its continuance by communicating to you every thing which may concern the interests of the united states.
					The lapse of five years, the facility of living as a Bachelor, the literary encouragement which I have lately receivd, the  sudden and unexpected changes of fortune which have so often occurred among the circle of my acquaintance in this great City, and the uncertainty of life have completely cured me of the only ambition which I strongly felt, that of becoming one day Envoy or Minister of our great Republic.
					
						I am, dear Sir, with great respect, your devoted Servt
						

							D. B. Warden
						
					
				